DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa et al. (US 2005/0136249) (Arikawa).
In reference to claims 1 and 4-5, Arikawa teaches a heat resistant article for gas turbines having
a thermal barrier coating ([0003]) (corresponding to a thermal barrier coating film). The heat
resistant article comprises a heat resistant alloy substrate, wherein the heat resistant article is for
gas turbines such as nozzles, blades, combustors that are exposed to combustion gas ([0023];
[0033]) (corresponding to a base material made of a heat resistant alloy constituting a turbine
member). The thermal barrier coating is applied to anti-corrosion coat for gas turbines, wherein
low grade fuels being very corrosive are used ([0074]) (corresponding to a turbine member in a
heavy oil fired gas turbine engine using low-quality fuel).
Arikawa further teaches a bond coating on the substrate and the thermal barrier coating
made of partially stabilized zirconia formed on the bond coating ([0023]; [0028]) (corresponding
to the thermal barrier coating film formed on a base material; the thermal barrier coating film is
formed on a surface of the base material with a bonding layer interposed therebetween). The
main component of the partially stabilized zirconia of the thermal barrier coating is ZrO2 and
contains at least one of Y2O3, MgO, CaO, CeO2, Sc2O3, Er2O3, Gd2O3, Yb2O3, Al2O3, SiO2 and
La2O3 ([0028]) (corresponding to a thermal barrier coating film including a ceramic material).
Given that Arikawa discloses the thermal barrier coating that overlaps the presently claimed ceramic material including partially stabilized zirconia containing Yb2O3, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the partially stabilized zirconia containing Yb2O3, which is both disclosed by Arikawa and encompassed within the scope of the present claims (corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the film).
Arikawa further teaches the porosity of the thermal barrier coating is 10% or less ([0027]) (corresponding to a porosity of the thermal barrier coating film is 5% or more and less than 8%). Although there is no disclosure that the porosity is determined by an area ratio, wherein the area ratio is an area ratio of a white portion in a binarized image, and wherein the binarized image is obtained by binarizing an optical micrograph taken of a cross section in a thickness direction of the thermal barrier coating film into the white portion corresponding to a pore portion of the thermal barrier coating film and a black portion by image processing, given that Arikawa discloses the porosity as the presently claimed and absent evidence criticality how the porosity is measured, it is an examiner's position that porosity disclosed by Arikawa meets the claim limitation.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Arikawa teaches the thermal barrier coating is formed by an atmospheric plasma spray method (i.e., thermally sprayed) ([0041]), it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., thermally sprayed). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., thermal spraying) and given that Arikawa meets the requirements of the claimed product, Arikawa clearly meets the requirements of the present claim.
Further, while Arikawa teaches the thermal barrier coating is applied to anti-corrosion coat for gas turbines, wherein low grade fuels being very corrosive are used ([0074]), the recitation in the claims that the thermal barrier coating is “in a heavy oil fired gas turbine engine using low-quality fuel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Arikawa discloses a thermal barrier coating as presently claimed, it is clear that the thermal barrier coating of Arikawa would be capable of performing the intended use, i.e. in a heavy oil fired gas turbine engine using low-quality fuel, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In reference to claim 2, Arikawa teaches the limitations of claim 1, as discussed above. Arikawa teaches the porosity of the thermal barrier coating is 10% or less ([0027]) (corresponding to the porosity is in a range of 5% to 6%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (WO 2016/076305) (Kudo).
It is noted that when utilizing WO 2016/076305, the disclosures of the reference are based on US 2017/0226620 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2016/076305 are found in US 2017/0226620.
In reference to claims 1 and 2, Kudo teaches providing a heat shielding coating layer formed to cover the surface of a base material; the heat shielding coating includes a bond coat layer and a top coat layer ([0069]). The top coat layer is formed by thermal spraying material containing ceramic to the surface of the bond coat layer ([0071]) (corresponding to a thermal barrier coating film including a ceramic material thermally sprayed and formed on a base material).
Kudo further teaches the base material is formed of a heat resistant alloy and is configured to be a turbine blade ([0067]-[0068]) (corresponding to a base material made of a heat resistant alloy constituting a turbine member).
Kudo further teaches the top coat layer has a porosity of 6% or less and is a zirconia-based ceramic, wherein the zirconia-based ceramic is ytterbia stabilized zirconia (YbSZ) which is zirconia (ZrO2) partially stabilized by ytterbium oxide (Yb2O3) ([0071]) (corresponding to ytterbia partially stabilized zirconia is used as the ceramic material of the film, and a porosity of the thermal barrier coating film is 5% or more and less than 8%; the porosity is in a range of 5% to 6%). Although there is no disclosure that the porosity is determined by an area ratio, wherein the area ratio is an area ratio of a white portion in a binarized image, and wherein the binarized image is obtained by binarizing an optical micrograph taken of a cross section in a thickness direction of the thermal barrier coating film into the white portion corresponding to a pore portion of the thermal barrier coating film and a black portion by image processing, given that Kudo discloses the porosity as the presently claimed and absent evidence criticality how the porosity is measured, it is an examiner's position that porosity disclosed by Kudo meets the claim limitation.
Kudo teaches a range of the porosity that overlaps the presently claimed range of the porosity.
Kudo differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
While there is no disclosure that the turbine blade is “in a heavy oil fired gas turbine engine using low-quality fuel”, however, the recitation in the claims that the turbine member is “in a heavy oil fired gas turbine engine using low-quality fuel” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Kudo disclose the turbine blade is configured as the base material and the heat shielding coating layer on the base material as presently claimed, it is clear that the heat resistant coating of Kudo would be capable of performing the intended use, i.e. for a turbine member in a heavy oil fired gas turbine engine using low-quality fuel, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
Further, it is noted that claim 1 defines the product by how the product was made (i.e., thermally sprayed). Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a thermal barrier coating film including a ceramic material formed on a base material made of a heat resistant alloy constituting a turbine member, wherein ytterbia partially stabilized zirconia is used as the ceramic material of the film and a porosity of the thermal barrier coating film is 5% or more and 8% or less. Kudo suggests such a product.
In reference to claims 4 and 5, Kudo teaches the limitations of claim 1, as discussed above (corresponding to the thermal barrier coating film according to claim 1). Kudo further teaches the heat shielding coating layer is formed so as to cover a surface of the base material ([0068]) (corresponding to formed on a base material). The heat shielding layer includes a bond coat layer and a top coat layer, the top coat layer is laminated on the surface of the bond coat layer ([0069]; [0071]) (corresponding to the thermal barrier coating film is formed on a surface of the base material with a bonding layer interposed therebetween).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arikawa as applied to claim 1 above, and further in view of Torigoe et al. (US 2013/0202912) (Torigoe).
In reference to claim 3, Arikawa teaches the limitations of claim 1, as discussed above.
Arikawa does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed.
Torigoe teaches a turbine member having a thermal barrier coating (Abstract). The thermal barrier coating is formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm ([0013]) (corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, is used as ceramic spray powder for film formation). The thermal spray particles preferably have a maximum particle size of 150 µm, and preferably comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Arikawa to be formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, a maximum particle size of 150 µm and comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm, in order to provide a thermal barrier coating with improved durability to thermal cycling, and thereby arriving at the presently claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above, and further in view of Torigoe.
In reference to claim 3, Kudo teaches the limitations of claim 1, as discussed above.
Kudo does not explicitly teach the thermal barrier coating in which thermal spray powder which has a particle size distribution in which a 10% particle diameter in a cumulative particle size distribution is 30 µm or more and 100 µm or less is used as ceramic spray powder for film formation, as presently claimed.
Torigoe teaches a turbine member having a thermal barrier coating (Abstract). The thermal barrier coating is formed by thermal spraying of thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm ([0013]) (corresponding to the thermal barrier coating film in which thermal spray powder which has a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, is used as ceramic spray powder for film formation). The thermal spray particles preferably have a maximum particle size of 150 µm, and preferably comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm ([0014]) (corresponding to the thermal spray powder has a maximum particle diameter of 150 µm or less, and the thermal spray powder contains particles having a particle diameter of 30 µm a ratio of 3% or less and particles having a particle diameter of 40 µm at a ratio of 8% or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torigoe further teaches such a particle distribution provides improved thermal barrier properties for the ceramic layer and the generation of fine laminar defects within the ceramic layer is suppressed, enabling the production of a thermal barrier coating with improved durability to thermal cycling ([0015]).
In light of the motivation of Torigoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the heat resistant coating of Kudo to include thermal spray particles having a particle size distribution in which the 10% cumulative particle size is not less than 30 µm and not more than 150 µm, a maximum particle size of 150 µm and comprise not more than 3% of particles having a particle size of 30 µm, and not more than 8% of particles having a particle size of 40 µm, in order to provide a thermal barrier coating with improved durability to thermal cycling, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to the amendments to the Specification, FIG. 6 and FIG. 7 the previous Objections to the Drawings and Specification are withdrawn from record. 

In response to amended claims 1 and 3-4, the previous Claim Objections are withdrawn from record.

Applicant primarily argues:
“As seen above, Arikawa provides no indication that its porosity corresponds to the porosity that is precisely defined by a binarized image using an optical micrograph of the present claims. Thus, Applicant respectfully submits that the teachings of Arikawa are insufficient to render the present claims obvious. See In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991) and In re Royka, 490 F.2d 981 (C.C.P.A. 1974) (explaining that all of the elements of the claims must be found in the prior art in order to establish a prima facie case of obviousness).
Furthermore, from the teachings of Arikawa, the skilled artisan would not reasonably be able to conceive of the technical idea of not only using an optical micrograph but also binarizing the optical micrograph into a white portion and a black portion by image processing and using it for porosity. Thus, Applicant respectfully submits that the claimed subject matter is not obvious from the teachings of Arikawa because one skilled in the art would have no reasonable expectation of successfully making the claimed invention based on the disclosures of the cited reference. See Proctor & Gamble v. TEVA Pharmaceuticals USA, Inc., 566 F.3d 994, 995 (Fed. Cir. 2009) (holding that to decide whether the claimed invention was obvious, a court must determine whether, at the time of the invention, a person having ordinary skill in the art would have had a reason to attempt to make the claimed invention and a reasonable expectation of success in doing so).”
Remarks, p. 10-11
“That is, the rejection indicates that Kudo disclose porosity values that overlap with the presently claimed range. Kudo, indeed, states that the’[t]he top coat layer 13 according to the first embodiment is formed such that the porosity (occupancy of pores per unit volume) is 9% or less, and more preferably, 6% or less.’ Kudo, para. [0108] (emphasis added). Kudo does not otherwise explain how its porosity is measured. Kudo provides no indication that its porosity corresponds to the porosity that is precisely defined by a binarized image using an optical micrograph of the present claims. Thus, Applicant respectfully submits that the teachings of Kudo are insufficient to render the present claims obvious. See In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991) and In re Royka, 490 F.2d 981 (C.C.P.A. 1974) (explaining that all of the elements of the claims must be found in the prior art in order to establish a prima facie case of obviousness).
Furthermore, from the teachings of Kudo, the skilled artisan would not reasonably be able to conceive of the technical idea of not only using an optical micrograph but also binarizing the optical micrograph into a white portion and a black portion by image processing and using it for porosity. Thus, Applicant respectfully submits that the claimed subject matter is not obvious from the teachings of Kudo because one skilled in the art would have no reasonable expectation of successfully making the claimed invention based on the disclosures of the cited reference. See Proctor & Gamble v. TEVA Pharmaceuticals USA, Inc., 566 F.3d 994, 995 (Fed. Cir. 2009) (holding that to decide whether the claimed invention was obvious, a court must determine whether, at the time of the invention, a person having ordinary skill in the art would have had a reason to attempt to make the claimed invention and a reasonable expectation of success in doing so).”
Remarks, p. 12
The examiner respectfully traverses as follows:
	While the examiner agrees that Arikawa does not explicitly teach a method of measuring the porosity and Kudo refers to the porosity as an occupancy of pores per unit volume, it is noted that the application’s Specification discloses at paragraph [0038]
“A method of measuring the porosity of the thermal barrier coating film 13 is not particularly limited. However, for example, the cross section of the film 13 may be observed to measure the occupancy of a pore portion in the cross section. Specifically, for example, it is favorable if an optical micrograph (for example, FIG. 15) of the cross section in a thickness direction of the film is taken, the photograph is binarized into a  white portion and a black portion by image processing, the area ratio of a portion (for  example, a white portion) corresponding to a pore portion, in the obtained binarized image (for example, FIG. 16), is obtained, and the area ratio is taken as the porosity. In this case, the area ratio is calculated. However, since the area ratio of the pore portion is substantially equal to the volume ratio of the pore portion, the value of the above area ratio can be regarded as the porosity (vol%).”
Therefore, in light of the application’s disclosure it is clear that the porosity being an area ratio is substantially equal to a volume ratio and can be regarded as a porosity (i.e., occupancy of pores per unit volume). Absent evidence of criticality to how the porosity is measured, it is the examiner’s position that the porosity disclosed by Arikawa and Kudo would meet the presently claimed porosity.
	Further, given that Arikawa teaches having a porosity of 10% or less ([0027]) and Kudo teaches a porosity of 6% or less ([0071]), it is the examiner’s position when using Arikawa or Kudo, there would be reasonable expectation of success to produce a thermal barrier coating having the porosity, including that presently claimed.
Therefore, Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784